On Rehearing
In its application for rehearing, Capital City Asphalt claims this court erred by concluding that two separately incorporated entities cannot be one person for sales tax purposes. Capital City asserts that at trial the parties stipulated that two corporations can act as a unit. According to Capital City, this stipulation should have precluded us from deciding the case as we did. We note, however, that whether two corporations can act as a unit for purposes of section 40-23-l(a)(l), Code 1975, is a legal question, not a factual matter. A court is not bound by the parties’ determination of a question of law. Resolution of a legal question is to be made by the court. Garrett v. Mathews, 474 F.Supp. 594 (D.C. Ala.1979), aff'd 625 F.2d 658 (5th Cir.1980). See 73 Am.Jur.2d Stipulations § 5 (1974); 83 C.J.S. Stipulations § 10(e) (1953).
OPINION EXTENDED.
APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P.J., and HOLMES, J., concur.